DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE102017201289.7, filed on 01/26/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/19/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1-20 objected to because of the following informalities:  
In regards to claim 1-20, recited “a potential, future vehicle user of an automated vehicle” change to -- a potential of an automated vehicle --. Delete “,” after the word “potential” to avoid the claims to be indefinite. Otherwise what is the potential? It would render the claim invention indefinite. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kentley et al [US 2017/0120804 A1] in view of Huang [US 9,896,107 B1].
In regards to claim 1. Kentley discloses a method for displaying a target vehicle (Abstract) opening fore zone (Fig. 19, Lo) for a potential, future vehicle user (Fig. 19, 1901 and 1902) of an automated vehicle (Fig. 1, 100 and Fig. 19, 100) by a controller (Fig. 12a, 1205 & Paragraph [0131]), the method comprising: 
identifying (Fig. 19, 1901 and 1902 & Paragraph [0052]) the potential, future vehicle user (Fig. 19, 1901 and 1902) located outside of the automated vehicle (Fig. 1, 100 and Fig. 19, 100); and 
indicating to the potential (Fig. 19, 1901 and 1902 & Paragraph [0183-184]), future vehicle user (Fig. 19, 1901 and 1902) the target vehicle opening fore zone (Fig. 19, 1990) by the automated vehicle (Fig. 1, 100 and Fig. 19, 100) that is controlling lights (Abstract) by the controller (Fig. 12a, 1205 & Paragraph [0131]) during a journey (Paragraph [0051]) to the potential, future vehicle user (Fig. 19, 1901 and 1902) before a stopping (Paragraph [0101-102 & 0184]) position of the automated vehicle (Fig. 1, 100 and Fig. 19, 100) is reached and after the potential, future vehicle user (Fig. 19, 1901 and 1902) located outside of the automated vehicle (Fig. 1, 100 and Fig. 19, 100) is identified (Fig. 19, 1901 and 1902 & Paragraph [0052 & 0183]).

    PNG
    media_image1.png
    574
    773
    media_image1.png
    Greyscale

Kentley does not specify at least one actuator of the automated vehicle
Huang discloses at least one actuator of the automated vehicle (Fig. 2a-b, 23 and 27 & Column 2, in lines 30-45).

    PNG
    media_image2.png
    566
    455
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kentley with at least one actuator of the automated vehicle for purpose of generates an alert in the subject vehicle based on the detected response as disclosed by Huang (Abstract).
In regards to claim 2. Kentley in view of Huang discloses the method as claimed in claim 1, wherein the potential, future vehicle user (Fig. 19, 1901-1902) is identified by at least one sensor (Paragraph [0066]) of the automated vehicle (Fig. 1, 100 and 19, 1901 and 1902).
In regards to claim 20. Kentley in view of Huang discloses a control apparatus for displaying a target vehicle (Abstract) opening fore zone (Fig. 19, Lo) for a potential, future vehicle user (Fig. 19, 1901 and 1902) of an automated vehicle (Abstract) comprising 
at least one sensor (Fig. 12a, 320 & Paragraph [0066]) for identifying (Fig. 19, 1901 and 1902 & Paragraph [0052])  the potential, future vehicle user (Fig. 19, 1901 and 1902) of the automated vehicle (Fig. 1, 100 and Fig. 19, 100) outside of the automated vehicle (Fig. 1, 100 and Fig. 19, 100), 
a vehicle opening fore zone display module (Abstract & Fig. 12a, E1-En) for indicating the target vehicle opening fore zone (Fig. 12a, 1290) for the potential, future vehicle user (Fig. 19, 1901 and 1902 & Paragraph [0183-184]) during the journey to the potential, future vehicle user (Fig. 19, 1901 and 1902 & Paragraph [0183-184]) before the automated vehicle (200) reaches a stopping position (Paragraph [0101-102 & 0184]), and 
a controller (Fig. 12a, 1205 & Paragraph [0131]), by means of which the signals of the sensor (Fig. 12a, 320 & Paragraph [0066]) are evaluable and by means of which the vehicle opening fore zone display module (Abstract & Fig. 12a, E1-En) 

    PNG
    media_image1.png
    574
    773
    media_image1.png
    Greyscale

Kentley does not specify the vehicle opening fore zone display module is actuatable
Huang discloses the vehicle opening fore zone display module is actuatable (Fig. 2, 23 and 27 & Column 2, in lines 30-45)

    PNG
    media_image2.png
    566
    455
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kentley with at least one actuator of the automated vehicle for purpose of generates an alert in the subject vehicle based on the detected response as disclosed by Huang (Abstract).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kentley et al [US 2017/0120804 A1] in view of Huang [US 9,896,107 B1] as applied to claim 1 above, and further in view of Boccuccia [US 2021/0291874 A1].
In regards to claim 3. Kentley in view of Huang discloses the method as claimed in claim 1, 
Kentley in view of Huang does not specify wherein information items from an electronic appliance of the potential, future vehicle user are received by the controller directly or indirectly via a server and the potential, future vehicle user is identified based on the received information items.
Boccuccia discloses wherein information items (Paragraph [0034-35]) from an electronic appliance of the potential, future vehicle user (Fig. 4, 400 and 206) are received by the controller (Fig. 4, 216, 212,  and 218 & Paragraph [0019-20]) directly or indirectly via a server (Fig. 4, 204) and the potential, future vehicle user (Fig. 4, 400 and 206) is identified based on the received information items (Paragraph [0034-35]).

    PNG
    media_image3.png
    625
    593
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kentley with wherein information items from an electronic appliance of the potential, future vehicle user are received by the controller directly or indirectly via a server and the potential, future vehicle user is identified based on the received information items for purpose of controlling a vehicle automatically to provide a safety zone to an individual as disclosed by Boccuccia (Abstract).
In regards to claim 4. Kentley discloses the method as claimed in claim 1, 
Kentley in view of Huang does not specify wherein an information item is received by the controller and the stopping position of the automated vehicle is determined based on the received information item.
Boccuccia discloses wherein an information item (Fig. 4, 206 & Paragraph [0034-35]) is received by the controller (Fig. 4, 216, 212, and 218 & Paragraph [0019-20]) and the stopping (Paragraph [0036]) position of the automated vehicle (Fig. 4, 202) is determined based on the received information item (Paragraph [0034-35]).

    PNG
    media_image3.png
    625
    593
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kentley with wherein an information item is received by the controller and the stopping position of the automated vehicle is determined based on the received information item for purpose of controlling a vehicle automatically to provide a safety zone to an individual as disclosed by Boccuccia (Abstract).
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kentley et al [US 2017/0120804 A1] in view of Huang [US 9,896,107 B1] as applied to claim 1 above, and further in view of Sweeney et al [US 2017/0240098 A1]
In regards to claim 5. Kentley in view of Huang discloses the method as claimed in claim 1, wherein a future stopping position of the automated vehicle (Fig. 19, 1970 & Paragraph [0184]) for the future stopping position of the automated vehicle (Fig. 19, 1970 & Paragraph [0184]).
Kentley does not specify a display of the target vehicle opening fore zone are adapted to an actual movement of the potential, future vehicle user in a case in which the potential, future vehicle user is not moving in a direction of the display of the target vehicle opening fore zone for the future stopping position of the automated vehicle.
Sweeney discloses a display of the target vehicle opening fore zone (Fig. 4a, 416, 407 and 414 & Paragraph [0084]) are adapted to an actual movement of the potential, future vehicle user (Fig. 4a, 418 & Paragraph [0080]) in a case in which the potential, future vehicle user (Fig. 4a, 418 & Paragraph [0080]) is not moving in a direction of the display of the target vehicle opening fore zone (Fig. 4a, 416, 407 and 414). 

    PNG
    media_image4.png
    538
    701
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kentley with a display of the target vehicle opening fore zone are adapted to an actual movement of the potential, future vehicle user in a case in which the potential, future vehicle user is not moving in a direction of the display of the target vehicle opening fore zone for the future stopping position of the automated vehicle for purpose of allowing the pedestrians to cross safely by displaying message as disclosed in Fig. 4a of Sweeny (Paragraph [0084]).
In regards to claim 6. Kentley in view of Huang discloses the method as claimed in claim 1, 
Kentley does not specify wherein a display of the target vehicle opening fore zone comprises at least one element that is determined depending on a property characteristic of the automated motor vehicle.
Sweeney discloses wherein a display of the target vehicle opening fore zone (Fig. 4a, 416, 407 and 414 & Paragraph [0084]) comprises at least one element (Fig. 4a, 414) that is determined depending on a property characteristic (Fig. 4a, 416, 407 and 414 & Paragraph [0084]) of the automated motor vehicle (Fig. 4, 400).

    PNG
    media_image4.png
    538
    701
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kentley with wherein a display of the target vehicle opening fore zone comprises at least one element that is determined depending on a property characteristic of the automated motor vehicle for purpose of allowing the pedestrians to cross safely by displaying message as disclosed in Fig. 4a of Sweeny (Paragraph [0084]).
In regards to claim 7. Kentley in view of Huang discloses the method as claimed in claim 1, 
Kentley does not specify wherein a display of the target vehicle opening fore zone comprises at least one element that facilitates an assignment of the display of the target vehicle opening fore zone to the potential, future vehicle user.
Sweeney discloses wherein a display of the target vehicle opening fore zone (Fig. 4a, 416, 407 and 414 & Paragraph [0084]) comprises at least one element (Fig. 4a, 414) that facilitates an assignment of the display of the target vehicle opening fore zone (Fig. 4a, 416, 407 and 414 & Paragraph [0084]) to the potential, future vehicle user (Fig. 4a, 418 & Paragraph [0080]).

    PNG
    media_image4.png
    538
    701
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kentley with wherein a display of the target vehicle opening fore zone comprises at least one element that is determined depending on a property characteristic of the automated motor vehicle for purpose of allowing the pedestrians to cross safely by displaying message as disclosed in Fig. 4a of Sweeny (Paragraph [0084]).
In regards to claim 8. Kentley in view of Huang discloses the method as claimed in claim 1, future vehicle user (Fig. 19, 1901 and 1902) to a future stopping position of the automated vehicle (Fig. 19, 1970 & Paragraph [0184]).
Kentley does not specify wherein the target vehicle opening fore zone for the potential, future vehicle user is a path from a current spatial position of the potential, 
Sweeney discloses wherein the target vehicle opening fore zone (Fig. 4a, 416, 407 and 414 & Paragraph [0084]) for the potential, future vehicle user (Fig. 4a, 418 & Paragraph [0080]) is a path (Fig. 4a, 416) from a current spatial position of the potential, future vehicle user (Fig. 4a, 418 & Paragraph [0080]).

    PNG
    media_image4.png
    538
    701
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kentley with wherein the target vehicle opening fore zone for the potential, future vehicle user is a path from a current spatial position of the potential for purpose of allowing the pedestrians to cross safely by displaying message as disclosed in Fig. 4a of Sweeny (Paragraph [0084]).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kentley et al [US 2017/0120804 A1] in view of Huang [US 9,896,107 B1] as applied to claim 1 above, and further in view of Pinkus et al [US 2013/0253999 A1]
In regards to claim 9. Kentley in view of Huang discloses the method as claimed in claim 1, 
Kentley does not specify wherein a display of the target vehicle opening fore zone comprises at least one element that facilitates an interaction of the potential, future vehicle user with the automated vehicle.
Pinkus discloses wherein a display of the target vehicle opening fore zone (Fig. 2, 100 & Paragraph [0049]) comprises at least one element (Fig. 1, 100) that facilitates an interaction of the potential, future vehicle user (Fig. 2, 215 and 210) with the taxi vehicle (Fig. 2, 120).

    PNG
    media_image5.png
    418
    808
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    327
    511
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kentley with wherein a display of the target vehicle opening fore zone comprises at least one element that facilitates an interaction of the potential, future vehicle user with the automated vehicle for purpose of maximize their revenue opportunity when dealing with a time, location and quantity sensitive asset, an opportunity arises to advertise, for a short period of time, the entertainment option at a discount as disclosed Pinkus (Paragraph [0038]).
In regards to claim 10. Kentley in view of Huang discloses the method as claimed in claim 9, 
Kentley does not specify wherein the display of the target vehicle opening fore zone comprises at least one first element that describes an offer for a journey with the automated vehicle; the display of the target vehicle opening fore zone comprises at least one second, interactive element, through which the potential, future vehicle user can accept the offer; and the automated vehicle modifies its movement plan depending on the offer in a case in which the offer is accepted by the potential, future vehicle user.
Pinkus discloses wherein the display of the target vehicle opening fore zone (Fig. 2, 100) comprises at least one first element (Fig. 2, 100 and 1101) that describes an offer (Fig. 11, 1100) for a journey (Fig. 12-13, 1200-1300) with the taxi vehicle (Fig. 2, 120); the display of the target vehicle opening fore zone (Fig. 2, 100) comprises at least one second, interactive element (Fig. 11, 1102-1104), through which the potential, future vehicle user (Fig. 2, 210 and 215) can accept the offer (Fig. 4, 410- 450 & Paragraph [0081] and Fig. 17, 1700); and the taxi vehicle (Fig. 2, 120) modifies its movement plan (Fig. 12-13, 1200-1300) depending on the offer (Fig. 13, 1301) in a case in which the offer (Paragraph [0096]) is accepted (Fig. 15, 1500-1600 & Fig. 30, 3000 & Paragraph [0163]) by the potential, future vehicle user (Fig. 2, 210 and 215).


    PNG
    media_image5.png
    418
    808
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    327
    511
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kentley with wherein the display of the target vehicle opening fore zone comprises at least one first element that describes an offer for a journey with the automated vehicle; the display of the target vehicle opening fore zone comprises at least one second, interactive element, through which the potential, future vehicle user can accept the offer; and the automated vehicle modifies its movement plan depending on the offer in a case in which the offer is accepted by the potential, future vehicle user for purpose of maximize their revenue opportunity when dealing with a time, location and quantity sensitive asset, an opportunity arises to advertise, for a short period of time, the entertainment option at a discount as disclosed Pinkus (Paragraph [0038]).
Claim 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kentley et al [US 2017/0120804 A1] in view of Huang [US 9,896,107 B1] as applied to claim 1 above, and further in view of Boccuccia [US 2021/0291874 A1].
In regards to claim 11. Kentley in view of Huang discloses the method as claimed in claim 2, 
Kentley in view of Huang does not specify wherein information items from an electronic appliance of the potential, future vehicle user are received by the controller directly or indirectly via a server and the potential, future vehicle user is identified based on the received information items.
Boccuccia discloses wherein information items (Paragraph [0034-35]) from an electronic appliance of the potential, future vehicle user (Fig. 4, 400 and 206) are received by the controller (Fig. 4, 216, 212,  and 218 & Paragraph [0019-20]) directly or indirectly via a server (Fig. 4, 204) and the potential, future vehicle user (Fig. 4, 400 and 206) is identified based on the received information items (Paragraph [0034-35]).

    PNG
    media_image7.png
    617
    567
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kentley with wherein information items from an electronic appliance of the potential, future vehicle user are received by the controller directly or indirectly via a server and the potential, future vehicle user is identified based on the received information items for purpose of controlling a vehicle automatically to provide a safety zone to an individual as disclosed by Boccuccia (Abstract).
In regards to claim 12. Kentley in view of Huang discloses the method as claimed in claim 2, 
Kentley in view of Huang does not specify wherein an information item is received by the controller and the stopping position of the automated vehicle is determined based on the received information item.
Boccuccia discloses wherein an information item (Fig. 4, 206 & Paragraph [0034-35]) is received by the controller (Fig. 4, 216, 212, and 218 & Paragraph [0019-20]) and the stopping (Paragraph [0036]) position of the automated vehicle (Fig. 4, 202) is determined based on the received information item (Paragraph [0034-35]).

    PNG
    media_image7.png
    617
    567
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kentley with wherein an information item is received by the controller and the stopping position of the automated vehicle is determined based on the received information item for purpose of controlling a vehicle automatically to provide a safety zone to an individual as disclosed by Boccuccia (Abstract).
In regards to claim 13. Kentley in view of Huang discloses the method as claimed in claim 3, 
Kentley in view of Huang does not specify wherein an information item is received by the controller and the stopping position of the automated vehicle is determined based on the received information item.
Boccuccia discloses wherein an information item (Fig. 4, 206 & Paragraph [0034-35]) is received by the controller (Fig. 4, 216, 212, and 218 & Paragraph [0019-20]) and the stopping (Paragraph [0036]) position of the automated vehicle (Fig. 4, 202) is determined based on the received information item (Paragraph [0034-35]).

    PNG
    media_image7.png
    617
    567
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kentley with wherein an information item is received by the controller and the stopping position of the automated vehicle is determined based on the received information item for purpose of controlling a vehicle automatically to provide a safety zone to an individual as disclosed by Boccuccia (Abstract).
Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kentley et al [US 2017/0120804 A1] in view of Huang [US 9,896,107 B1] as applied to claim 1 above, and further in view of Sweeney et al [US 2017/0240098 A1]
In regards to claim 14. Kentley in view of Huang discloses the method as claimed in claim 2, 
Kentley does not specify wherein a display of the target vehicle opening fore zone comprises at least one element that is determined depending on a property characteristic of the automated motor vehicle.
Sweeney discloses wherein a display of the target vehicle opening fore zone (Fig. 4a, 416, 407 and 414 & Paragraph [0084]) comprises at least one element (Fig. 4a, 414) that is determined depending on a property characteristic (Fig. 4a, 416, 407 and 414 & Paragraph [0084]) of the automated motor vehicle (Fig. 4, 400).

    PNG
    media_image4.png
    538
    701
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kentley with wherein a display of the target vehicle opening fore zone comprises at least one element that is determined depending on a property characteristic of the automated motor vehicle for purpose of allowing the pedestrians to cross safely by displaying message as disclosed in Fig. 4a of Sweeny (Paragraph [0084]).
In regards to claim 15. Kentley in view of Huang discloses the method as claimed in claim 3, 
Kentley does not specify wherein a display of the target vehicle opening fore zone comprises at least one element that is determined depending on a property characteristic of the automated motor vehicle.
Sweeney discloses wherein a display of the target vehicle opening fore zone (Fig. 4a, 416, 407 and 414 & Paragraph [0084]) comprises at least one element (Fig. 4a, 414) that is determined depending on a property characteristic (Fig. 4a, 416, 407 and 414 & Paragraph [0084]) of the automated motor vehicle (Fig. 4, 400).

    PNG
    media_image4.png
    538
    701
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kentley with wherein a display of the target vehicle opening fore zone comprises at least one element that is determined depending on a property characteristic of the automated motor vehicle for purpose of allowing the pedestrians to cross safely by displaying message as disclosed in Fig. 4a of Sweeny (Paragraph [0084]).
In regards to claim 16. Kentley in view of Huang discloses the method as claimed in claim 2, 
wherein a future stopping position of the automated vehicle (Fig. 19, 1970 & Paragraph [0184]) for the future stopping position of the automated vehicle (Fig. 19, 1970 & Paragraph [0184]).
Kentley does not specify a display of the target vehicle opening fore zone are adapted to an actual movement of the potential, future vehicle user in a case in which the potential, future vehicle user is not moving in a direction of the display of the target vehicle opening fore zone for the future stopping position of the automated vehicle.
Sweeney discloses a display of the target vehicle opening fore zone (Fig. 4a, 416, 407 and 414 & Paragraph [0084]) are adapted to an actual movement of the potential, future vehicle user (Fig. 4a, 418 & Paragraph [0080]) in a case in which the potential, future vehicle user (Fig. 4a, 418 & Paragraph [0080]) is not moving in a direction of the display of the target vehicle opening fore zone (Fig. 4a, 416, 407 and 414) 

    PNG
    media_image4.png
    538
    701
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kentley with a display of the target vehicle opening fore zone are adapted to an actual movement of the potential, future vehicle user in a case in which the potential, future vehicle user is not moving in a direction of the display of the target vehicle opening fore zone for the future stopping position of the automated vehicle for purpose of allowing the pedestrians to cross safely by displaying message as disclosed in Fig. 4a of Sweeny (Paragraph [0084]).
In regards to claim 17. Kentley in view of Huang discloses the method as claimed in claim 3, 
wherein a future stopping position of the automated vehicle (Fig. 19, 1970 & Paragraph [0184]) for the future stopping position of the automated vehicle (Fig. 19, 1970 & Paragraph [0184]).
Kentley does not specify a display of the target vehicle opening fore zone are adapted to an actual movement of the potential, future vehicle user in a case in which the potential, future vehicle user is not moving in a direction of the display of the target vehicle opening fore zone for the future stopping position of the automated vehicle.
Sweeney discloses a display of the target vehicle opening fore zone (Fig. 4a, 416, 407 and 414 & Paragraph [0084]) are adapted to an actual movement of the potential, future vehicle user (Fig. 4a, 418 & Paragraph [0080]) in a case in which the potential, future vehicle user (Fig. 4a, 418 & Paragraph [0080]) is not moving in a direction of the display of the target vehicle opening fore zone (Fig. 4a, 416, 407 and 414).

    PNG
    media_image4.png
    538
    701
    media_image4.png
    Greyscale
 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kentley with a display of the target vehicle opening fore zone are adapted to an actual movement of the potential, future vehicle user in a case in which the potential, future vehicle user is not moving in a direction of the display of the target vehicle opening fore zone for the future stopping position of the automated vehicle for purpose of allowing the pedestrians to cross safely by displaying message as disclosed in Fig. 4a of Sweeny (Paragraph [0084]).
In regards to claim 18. Kentley in view of Huang discloses the method as claimed in claim 2, 
Kentley does not specify wherein a display of the target vehicle opening fore zone comprises at least one element that facilitates an assignment of the display of the target vehicle opening fore zone to the potential, future vehicle user.
Sweeney discloses wherein a display of the target vehicle opening fore zone (Fig. 4a, 416, 407 and 414 & Paragraph [0084]) comprises at least one element (Fig. 4a, 414) that facilitates an assignment of the display of the target vehicle opening fore zone (Fig. 4a, 416, 407 and 414 & Paragraph [0084]) to the potential, future vehicle user (Fig. 4a, 418 & Paragraph [0080]).

    PNG
    media_image4.png
    538
    701
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kentley with wherein a display of the target vehicle opening fore zone comprises at least one element that is determined depending on a property characteristic of the automated motor vehicle for purpose of allowing the pedestrians to cross safely by displaying message as disclosed in Fig. 4a of Sweeny (Paragraph [0084]).
In regards to claim 19. Kentley in view of Huang discloses the method as claimed in claim 3, 
Kentley does not specify wherein a display of the target vehicle opening fore zone comprises at least one element that facilitates an assignment of the display of the target vehicle opening fore zone to the potential, future vehicle user.
Sweeney discloses wherein a display of the target vehicle opening fore zone (Fig. 4a, 416, 407 and 414 & Paragraph [0084]) comprises at least one element (Fig. 4a, 414) that facilitates an assignment of the display of the target vehicle opening fore zone (Fig. 4a, 416, 407 and 414 & Paragraph [0084]) to the potential, future vehicle user (Fig. 4a, 418 & Paragraph [0080]).

    PNG
    media_image4.png
    538
    701
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kentley with wherein a display of the target vehicle opening fore zone comprises at least one element that is determined depending on a property characteristic of the automated motor vehicle for purpose of allowing the pedestrians to cross safely by displaying message as disclosed in Fig. 4a of Sweeny (Paragraph [0084]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844